--------------------------------------------------------------------------------

Exhibit 10.3
 
INSPERITY, INC. 2012 INCENTIVE PLAN


RESTRICTED STOCK AGREEMENT


This Restricted Stock Agreement (“Agreement”) is between Insperity, Inc. (the
“Company”) and _______________ (the “Grantee”), an employee of the Company or
one of its Subsidiaries, regarding an award (“Award”) of _____________ shares of
Common Stock (as defined in the Insperity, Inc. 2012 Incentive Plan (the
“Plan”), such Common Stock comprising this Award referred to herein as
“Restricted Stock”) awarded to the Grantee on ______________ (the “Award Date”),
such number of shares subject to adjustment as provided in the Plan, and further
subject to the following terms and conditions:


1.            Relationship to Plan.  This Award is subject to all of the terms,
conditions and provisions of, and administrative interpretations under, the
Plan, if any, which have been adopted by the Committee thereunder.  Any question
of interpretation arising under this Agreement shall be determined by the
Committee and its determinations shall be final and conclusive upon all parties
in interest. Except as defined herein, capitalized terms shall have the same
meanings ascribed to them under the Plan.


2.            Vesting Schedule.


(a)           Subject to Section 3 below, the Award hereby granted shall become
vested in five (5) cumulative annual installments, with one-fifth (1/5) of the
Restricted Stock becoming vested on the first (1st) anniversary of the Award
Date, one-fifth (1/5) becoming vested on the second (2nd) anniversary of the
Award Date, one-fifth (1/5) becoming vested on the third (3rd) anniversary of
the Award Date, one-fifth (1/5) becoming vested on the fourth (4th) anniversary
of the Award Date, and the remaining one-fifth (1/5) becoming vested on the
fifth (5th) anniversary of the Award Date.


(b)           All unvested shares of Restricted Stock subject to this Award
shall vest, irrespective of the limitations set forth in subparagraph (a) above,
provided that the Grantee has been in continuous Employment since the Award
Date, upon the occurrence of:


(i)           a Change in Control, or
 
(ii)          the Grantee’s termination of Employment by reason of death or
Disability.

 
1

--------------------------------------------------------------------------------

 


(c)           For purposes of this Agreement:


(i)           “Disability” means that the Grantee has a disability  such that he
has been determined to be eligible for benefits under a long-term disability
plan sponsored by the Company or a Subsidiary or, if the Grantee is not covered
by such a plan, a physical or mental impairment (a) which causes a Grantee to be
unable to perform the normal duties for an employer as determined by the
Committee in its sole discretion; and (b) which is expected either to result in
death (or blindness) or to last for a continuous period of at least twelve (12)
months. The Committee may require that the Grantee be examined by a physician or
physicians selected by the Committee.


(ii)           “Employment” means employment with the Company or a Subsidiary
other than a Subsidiary that is a licensed professional employer organization.


3.            Forfeiture of Award.  Except as provided in another written
agreement between the Grantee and the Company, if the Grantee’s Employment
terminates other than by reason of death or Disability, all unvested Restricted
Stock as of the Employment termination date shall be forfeited. No additional
shares shall vest after the Grantee’s Employment has terminated for any reason
other than death or Disability. The Company has sole discretionary authority to
determine when a Grantee’s Employment terminates for all purposes under this
Agreement and the Plan.


4.            Escrow of Shares.  During the period of time between the Award
Date and the earlier of the date the Restricted Stock vests or is forfeited (the
“Restriction Period”), the Restricted Stock shall be registered in the name of
the Grantee and held in escrow by the Company, and the Grantee agrees, upon the
Company’s written request, to provide a stock power endorsed by the Grantee in
blank.  If any certificate is issued during the Restriction Period, it shall
bear a legend as provided by the Company, conspicuously referring to the terms,
conditions and restrictions described in this Agreement.  Upon termination of
the Restriction Period, a certificate representing such shares shall be
delivered upon written request to the Grantee as promptly as is reasonably
practicable following such termination.


5.            Code Section 83(b) Election.  The Grantee shall be permitted to
make an election under Code Section 83(b), to include an amount in income in
respect of the Award of Restricted Stock in accordance with the requirements of
Code Section 83(b).


6.            Dividends and Voting Rights.  The Grantee is entitled to receive
all dividends and other distributions made with respect to Restricted Stock
registered in his name and is entitled to vote or execute proxies with respect
to such registered Restricted Stock, unless and until the Restricted Stock is
forfeited.


7.            Delivery of Shares.  The Company shall not be obligated to deliver
any shares of Common Stock if counsel to the Company determines that such sale
or delivery would violate any applicable law or any rule or regulation of any
governmental authority or any rule or regulation of, or agreement of the Company
with, any national securities exchange or inter-dealer quotation system upon
which the Common Stock is listed or quoted.  In no event shall the Company be
obligated to take any affirmative action in order to cause the delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.


 
2

--------------------------------------------------------------------------------

 
 
8.            Notices and Disclosure.  Unless the Company notifies the Grantee
in writing of a different procedure, any notice or other communication to the
Company with respect to this Award shall be in writing and shall be delivered:
 
(a)           by registered or certified United States mail, postage prepaid, to
Insperity, Inc., Attn:  General Counsel, 19001 Crescent Springs Drive, Kingwood,
Texas 77339;


(b)           by hand delivery or otherwise to Insperity, Inc., Attn:  General
Counsel, 19001 Crescent Springs Drive, Kingwood, Texas 77339; or


(c)           by email to the Company’s General Counsel or his delegate.


Notwithstanding the foregoing, in the event that the address of the Company is
changed, notices shall instead be made pursuant to the foregoing provisions at
the Company’s then current address.


Any notices provided for in this Agreement or in the Plan shall be given in
writing and shall be deemed effectively delivered or given upon receipt or, in
the case of notices delivered by the Company to the Grantee, five days (5) after
deposit in the United States mail, postage prepaid, addressed to the Grantee at
the address specified at the end of this Agreement or at such other address as
the Grantee hereafter designates by written notice to the Company.


The foregoing notwithstanding, the Grantee agrees that the Company may deliver
by email all documents relating to the Plan or this Award (including, without
limitation, prospectuses required by the Securities and Exchange Commission) and
all other documents that the Company is required to deliver to its security
holders (including, without limitation, annual reports and proxy statements).
The Grantee also agrees that the Company may deliver these documents by posting
them on a web site maintained by the Company or by a third party under contract
with the Company.  If the Company posts these documents on a web site, such
posting is deemed to notify the Grantee.


9.            Assignment of Award.  Except as otherwise permitted by the
Committee, the Grantee’s rights under the Plan and this Agreement are personal;
no assignment or transfer of the Grantee’s rights under and interest in this
Award may be made by the Grantee other than by will or by the laws of descent
and distribution or by a qualified domestic relations order, and this Award is
payable during his lifetime only to the Grantee, or in the case of a Grantee who
is mentally incapacitated, this Award shall be payable to his guardian or legal
representative.


 
3

--------------------------------------------------------------------------------

 
 
10.           Payment of Par Value.  In the event that the Company does not
grant shares of Restricted Stock from the Company’s treasury shares or in
consideration of the Grantee’s past service, the Company’s obligation to deliver
the shares of Restricted Stock to Grantee upon the vesting of such shares shall
be subject to the payment in full of the requisite par value per share of the
shares of Restricted Stock prior to such issuance (collectively, the “Par
Value”).  The Grantee approves and authorizes the Company to deduct the Par
Value of the shares of Restricted Stock from the Grantee’s payroll from the
Company or its affiliates, within thirty (30) days after the Award Date. If the
Company is unable to or otherwise does not make such payroll deduction, Grantee
acknowledges and agrees that he shall be responsible for the payment of any and
all federal, state and local taxes on such income if the Company pays the Par
Value on behalf of Grantee.


11.           Withholding.  The Company’s obligation to deliver shares of
Restricted Stock to the Grantee upon the vesting of such shares shall be subject
to the satisfaction of all applicable federal, state and local income and
employment tax withholding requirements (the “Required Withholding”).  The
Company shall withhold from the Restricted Stock that would otherwise have been
delivered to the Grantee the number of shares necessary to satisfy the Grantee’s
Required Withholding, and deliver the remaining whole shares of Restricted Stock
to the Grantee, unless the Grantee has made arrangements with the Company for
the Grantee to deliver to the Company cash, a check or other available funds for
the full amount of the Required Withholding by 5:00 p.m. Central Standard Time
on the date the shares of Restricted Stock become vested.  The amount of the
Required Withholding and the number of shares of Restricted Stock to be withheld
by the Company, if applicable, to satisfy the Grantee’s Required Withholding,
shall be based on the Fair Market Value of the shares of vested Restricted Stock
on the date prior to the applicable date of vesting and shall be limited to the
withholding amount calculated using the minimum statutory withholding rates.


12.           Stock Certificates.  Certificates representing the Common Stock
issued pursuant to the Award will bear all legends required by law and necessary
or advisable to effectuate the provisions of the Plan and this Award.  The
Company may place a “stop transfer” order against shares of the Common Stock
issued pursuant to this Award until all restrictions and conditions set forth in
the Plan or this Agreement and in the legends referred to in this Section 12
have been complied with.


13.           Successors and Assigns.  This Agreement shall bind and inure to
the benefit of and be enforceable by the Grantee, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Grantee may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted herein.


14.           Right to Employment or Service.  The granting of this Award shall
not impose upon the Company any obligation to maintain any Participant as an
Employee and shall not diminish the power of the Company to terminate any
Participant's Employment at any time.  The Company and its Subsidiaries reserve
the right to terminate a Grantee’s Employment at any time, with or without
cause.


 
4

--------------------------------------------------------------------------------

 
 
15.           Severability.  If any term, provision, covenant, or condition of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, or unenforceable for any reason, such invalidity, illegality, or
unenforceability shall not affect any of the other terms, provisions, covenants,
or conditions of this Agreement, each of which shall be binding and enforceable.


16.           Governing Law.  This Agreement, to the extent not otherwise
governed by mandatory provisions of the Code or the securities laws of the
United States, shall be governed by, construed, and enforced in accordance with
the laws of the State of Texas.


17.           Entire Agreement; Binding Effect.  This Agreement shall cover all
shares of Common Stock acquired by the Grantee pursuant to this Agreement,
including any community and/or separate property interest owned by the Grantee’s
spouse in said shares. All terms, conditions and limitations on transferability
imposed under this Agreement upon shares acquired by the Grantee shall apply to
any interest of the Grantee’s spouse in such shares. This Agreement and the 2012
Incentive Plan constitute the entire understanding between the parties regarding
this Award, and supersedes any and all prior written or oral agreements between
the parties with respect to the subject matter hereof. There are no
representations, agreements, arrangements, or understanding, either written or
oral, between or among the parties with respect to the subject matter hereof
which are not set forth in this Agreement. This Agreement is binding upon the
Grantee’s heirs, executors and personal representatives with respect to all
provisions hereof. Except as set forth herein, this Agreement cannot be
modified, altered or amended, to the detriment of the Grantee, except by an
agreement, in writing, signed by both a duly authorized executive officer of the
Company and the Grantee.
 

     
INSPERITY, INC.
         
Award Date:
   
By:
       
Name:
Paul J. Sarvadi
     
Title:
Chairman of the Board and Chief Executive Officer


 
5

--------------------------------------------------------------------------------

 

Acknowledgement and Acceptance by the Grantee


I, _________________________, the undersigned Grantee, hereby acknowledge that I
have received a copy of the Insperity, Inc. 2012 Incentive Plan (the “Plan”) and
that I will consult with and rely upon only my own tax, legal and financial
advisors regarding the consequences and risks of the Award. I hereby agree to
and accept the foregoing Restricted Stock Agreement, subject to the terms and
provisions of the Plan and administrative interpretations thereof referred to
above.
 

     
GRANTEE:
       
Date:
     




6

--------------------------------------------------------------------------------